Title: Form the Rhode Island Delegates in Congress, 14 October 1786
From: Rhode Island Delegates
To: Jefferson, Thomas



Sir
New York 14th: of October 1786.

In compliance with the request of the Honourable the Corporation of the College at Providence in the State of Rhode Island, transmitted in their vote of the 7th. of September last. we take the liberty to inform your Excellency that the College under their direction was founded in the year 1764, and received the small endowments of which it is now possessed, solely, from the beneficence and contributions of individuals, the Government not being sufficiently impressed with an idea of the importance of Literature to afford its Patronage, or lend it any further assistance than that of granting it a Charter. With these small beginnings, however, at the commencement of the late war, the Corporation had the pleasure to see that beautiful Edifice, erected on the hill at Providence, and upwards of forty students matriculated, together with a large Latin School, as a necessary to supply it with Scholars.
The whole of the College endowments consisted of one Thousand Pounds Lawful money as a fund, with six Acres of Land adjoining it. At that period the young Institution was rapidly growing in reputation, as well as in number of Scholars, but on the arrival of the enemy in that State, in the year 1776 it was seized by the public for the use of Barracks and an Hospital for the American Army, and continued to be so occupied until a little before the arrival of  the Armaments of his Most Christian Majesty at Rhode Island when it was again taken out of the hands of the Corporation by an order of government, and delivered up to our Allies for the same uses to which it had been applied by the American Army; and they held it till their Army marched for the Chesepeak. To accommodate the Building to their wishes they made great alterations, highly injurious to the designs of its founders. This with the damages done to it by the Armies of both nations, while so occupied, subjected the Corporation to great expence to repair it; and that when the deranged state of our finances prevented us from making scarcely any advantage of the Interest of our little fund, in the State Treasury. Having, at their own expence made these repairs they applied first to the Legislature of the State, and afterwards repeatedly to Congress for some compensation, but have not been able to obtain the least. Thus circumstanced they think it their duty to solicit the patronage of his Most Christian Majesty, in the manner they have done in the memorial which accompanies this letter.
We have the pleasure to inform your Excellency that there are now upwards of fifty students belonging to the College, with flattering prospects of an increase. The aforegoing is a brief account of the origin and present state of the College at Providence. We only beg leave to add, that this Institution embraces in its bosom, and holds out equal priviledges to all denominations of Protestants. And its Corporation, agreeably to Charter, is, and must forever be composed of some of all Denominations of Christians.
We have the Honour to be Sir Your very Humble and most obedient Servants,

James Manning Nathan Miller

